Brady, J.,
(dissenting.) By the statutes of uses and trusts (1 Rev. St. p. 728, § 51) the rule of the common law was changed, and it was declared that no trust should result to the person paying the money on a purchase of real estate, but the title should rest in the alienee named in the conveyance. The fifty-third section excepted cases where the alienee should have taken an absolute conveyance to himself without the knowledge or consent of the person paying the money. Here, as we have seen from the facts, stating them as broadly as they can be given for the plaintiffs, it is not to be disputed that the money was paid by Robertson, and the conveyance for his benefit taken by him in the name of another, namely, Messinger. The fifty-third section has therefore no possible application. The transaction was within the terms and spirit of the statute, and was one inveighed against, inasmuch as Robertson was insolvent, and the design of it was clearly to evade the application of the purchase to the payment of his debts. The effect of section 51 on such an incident cannot be questioned. Garfield v. Hatmaker, 15 N. Y. 478; McCartney v. Bostwick, 32 N. Y. 59; Bank v. Olcott, 46 N. Y. 16; Everett v. Everett, 48 N. Y. 218. Messinger, being invested with the title by operation of law, albeit he disclaimed the whole proceeding, had the absolute right to dispose of it as he pleased. The payer of the money forfeited all rights which he might have acquired by taking the conveyance to himself. He deliberately incurred the penalty, and sacrificed his money. Messinger, having this right, exercised it, and, as he committed no violation of law or rule of public policy, no court can undo the act, either for friend or relative of the purchaser in fact. Whether a court of equity would enforce the payment or performance of the peculiar consideration agreed upon for the transfer to the defendant is not now a subject for consideration. The learned counsel for the plaintiffs thinks that the case of Foote v. Bryant, 47 N. Y. 544, sustains the right of his clients to indemnity from the defendant, but this thought is an erroneous one. In that case it was held that the alienee could, if he chose, regard the equitable rights of the person paying the money, and secure them by a lawful declaration of trust or conveyance, but if in doing so an absolute conveyance were executed to a third person, without the knowledge of the cestui que trust, it brought the transaction within the provisions of the fifty-third section, already mentioned. Here, as we have seen, there was a disclaimer by the alienee of the trust, and no attempt of his of any kind to secure the equitable rights of the payer of the money. The case is indeed bald of any preservative of them, and the judgment must be affirmed. The result seems to be harsh, but the statute is imperative. Ordered accordingly.